MEMORANDUM**
Damario Valdez-Salazar, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motions to reopen deportation proceedings to apply for adjustment of status. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147,1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion the BIA’s denial a motion to reopen, Sharma v. INS, 89 F.3d 545, 547 (9th Cir.1996), and we deny the petition for review.
The BIA properly denied Valdez-Salazar’s motions to reopen as untimely, see 8 C.F.R. § 3.2(c)(2), because the record indicates that the BIA mailed its decision to Valdez-Salazar’s address of record, see Lee v. INS, 685 F.2d 343, 344 (9th Cir. 1982) (finding the BIA had complied with the requirements of 8 C.F.R. § 3.1(f) by mailing a copy of its'decision to the petitioner’s address of record).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.